         Case 1:20-cv-04162-LGS Document 40 Filed 12/11/20 Page 1 of 3




BY ECF                                                                      December 11, 2020
The Honorable Lorna G. Schofield
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

                        Re:   Tyler Erdman v. Adam Victor, et al. ​No. 20 Civ. 4162 (LGS):
                        Request for Pre-motion Conference

Dear Judge Schofield:

        I write to seek leave to move to disqualify Defendant Adam Victor’s counsel, Schlam
Stone & Dolan (“SSD”). The basis for the motion is: (1) SSD have recently obtained a judgment
against Mr. Victor; (2) SSD recently withdrew from an action in which they represent Mr. Victor
and his corporation​1​ asserting conflicts “that make it impossible for us to continue the
representation;” and (3) Mr. Victor, in response to that motion, has accused SSD of “fraud” and
“malpractice.” Their departure from this action is inevitable and is likely to delay this action if
not done as soon as possible.
        In other several litigations in which he is involved, Mr. Victor has gone through a series
of attorneys, and changes of counsel have resulted in significant delays in discovery due to the
outgoing attorneys’ assertion of retaining liens on Victor’s documents. In my New York State
Supreme Court action, five different firms have appeared for Mr. Victor since he filed it in 2014.
Because of the ensuing delays, discovery is not yet complete.
        SSD obtained a judgment against Mr. Victor, which was docketed on October 15, 2020​2
(An excerpted copy is attached). That judgment arises from SSD’s representation of Mr. Victor
and one of his corporate entities, Transnational Management Systems (“TNMS”), in an action
pending in California.
        Two weeks later, on October 29, 2020, just a month before the trial was scheduled to
start, SSD moved to withdraw as counsel, asserting conflicts and “other good cause for
withdrawal:”
                “Pursuant to Rule 3-700(C)(1)(d) and (C)(6), I hereby certify that conflicts have
        arisen between TNMS and counsel that make it impossible for us to continue the
        representation. We also believe in good faith that, under the circumstances, the Court will
        find the existence of other good cause for withdrawal.”

10/26/20 Declaration of Jonathan Mazer in Support of Motion to Be Relieved as Counsel​3

       While arguing on their motion to withdraw, SSD stated that Mr. Victor has claimed that
they have committed fraud and malpractice in relation to their representation.

1
  Transnational Management Systems, LLC et. al v. Pegasus Elite Aviation, LLC et al., Case No.
LC100724, Superior Court of the State of California County of Los Angeles, Northwest District
2
  Schlam Stone & Dolan LLP, v. Adam Victor, Index no. 655235/2020 Supreme Court of the State of New
York County of New York. Docket access: https://bit.ly/SSDvAV
3
  Available at: https://bit.ly/ssdConflict
         Case 1:20-cv-04162-LGS Document 40 Filed 12/11/20 Page 2 of 3




        I reached out to Mr. Victor’s counsel in an effort to discuss, and potentially resolve, this
issue. Jeffrey Eilender refused to provide a substantive response, asserting “our relationship with
Mr. Victor is none of your business.” and then threatened to go to the U.S. Supreme Court:
“Make whatever motion you wish, and we will seek our attorneys fees. With a new supreme
court majority now in place, we may even try to make new law as to whether it is appropriate for
you to be pro se.” Mr. Eilender’s next email stated that “We have met and conferred; you try to
remove me; I will try to change the law to get a caretaker for you.”
         SSD’s continued representation of Mr. Victor is untenable. Dealing with the issue prior
to the commencement of discovery will minimize the prejudice to the parties caused by SSD’s
inevitable withdrawal. Accordingly, I respectfully request leave to move for SSD’s
disqualification.

                                                                           Respectfully submitted,

                                                                                  /s/Tyler Erdman
                                                                                     Tyler Erdman
                                                                                   Plaintiff Pro Se
                                                                                     917-301-0401
                                                                                 Tyler@Erdman.it
FILED: NEW YORK COUNTY CLERK 10/15/2020 12:57 PM                            INDEX NO. 655235/2020
NYSCEF DOC. NO. 4 Case 1:20-cv-04162-LGS Document 40 Filed 12/11/20 Page 3 of 3NYSCEF: 10/15/2020
                                                                     RECEIVED




                                             1 of 4
